Citation Nr: 0730365	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  97-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to March 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board notes that this matter was previously before the 
Board, and adjudicated in a decision dated in June 2004.  In 
that decision, the Board denied service connection for PTSD.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In an Order 
dated in January 2007, the Court vacated the Board's June 
2004 decision, and remanded this matter back to the Board for 
development consistent with the Court's Order.


FINDING OF FACT

The veteran has a current acquired psychiatric disorder that 
is etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred on active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.301, 3.303, 3.304 (f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for an acquired 
psychiatric disorder, to include PTSD.  For reasons that will 
be discussed in more detail below, the veteran's claim is 
being granted.

The Veterans Claims Assistance Act of 2000

As the veteran's claim is being granted, the Board will not 
include a discussion of the RO's compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), as any failure of VA to 
properly implement the VCAA has necessarily been 
nonprejudicial with respect to this claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In so finding, the 
Board notes that the downstream issues of the assignment of 
an effective date and a disability rating will not be decided 
by the Board, but will be decided by the RO upon the issuance 
of the Board's decision.  The RO will have the opportunity 
prior to issuing its rating decision to ensure that complying 
notice has been provided to the veteran.  

Legal Criteria

General Provisions -- 38 C.F.R. § 3.303

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996).  

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  
 
The chronicity provision is applicable where the evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be substantiated if (1) the 
condition is noted during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Specific PTSD provisions -- 38 C.F.R. § 3.304 (f)

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f). 
 
Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997). 

Analysis

As noted in the Introduction, the Court has remanded the 
veteran's appeal so that the Board may consider entitlement 
to other acquired psychiatric disorders, in addition to PTSD.  
The Board notes that the record contains several current 
psychiatric diagnoses, including PTSD, anxiety disorder, 
chronic anxiety, major depression, and panic disorder.  With 
respect to the diagnosis of PTSD, in June 2004, the Board 
considered entitlement under the provisions of 38 C.F.R. 
§ 3.304 (f), and found that an in-service stressor could not 
be verified, and therefore the veteran was not entitled to 
service connection for PTSD.  

The Board notes initially that the veteran was diagnosed in 
service with a personality disorder, resulting from a 
psychiatric evaluation conducted in 1978.  The veteran was 
administratively discharged due to medical reasons.  
Personality disorders are considered to be congenital or 
developmental disabilities for which service connection may 
not be granted.  See 38 C.F.R. § 3.303, 4.9, 4.127 (2007).  
However, subsequent evidence has brought this diagnosis into 
question.  The veteran has been evaluated numerous times 
since his discharge from service, and there has been no 
subsequent diagnosis of a personality disorder.  Moreover, 
the veteran's private physician, J.F.C., M.D. stated in an 
October 1997 letter that he had treated the veteran shortly 
after his discharge for panic attacks, anxiety and 
depression.  He stated that the veteran has not changed since 
that time.  Significantly, he also specifically found that 
the veteran does not have a personality disorder.  

The Board discounts the in-service diagnosis of a personality 
disorder in favor of the consistent post-service evidence 
indicating that the veteran does not have a personality 
disorder.  In so finding, the Board notes that the in-service 
diagnosis is not explained, nor is a possible Axis I 
diagnosis even discussed.  The examiner stated that the 
condition predated service, yet he pointed to no pre-service 
evidence to substantiate this finding.  By contrast, the 
post-service evidence, in particular the October 1997 letter 
from Dr. J.F.C., is well-explained in terms of the veteran's 
long-term treatment history.  Accordingly, the Board adopts 
the conclusion of the Dr. J.F.C. and finds that the veteran 
does not have a personality disorder.

As directed by the Court, the Board will now address 
entitlement to service connection for an acquired psychiatric 
disorder under 38 C.F.R. § 3.303.  In order to establish 
service connection under those provisions, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The veteran's service medical records clearly show that he 
suffered and was treated for psychiatric symptomatology 
during service.  Those records show references to nervous 
tension and extreme anxiety.  A January 1977 clinical record 
shows that the veteran was diagnosed with anxiety and noted 
to have a bona fide severe fear of flying with a 1 1/2 year 
history.  The veteran was prescribed thorazine for these 
symptoms.  However, while the veteran was noted to have 
anxiety during service, this was not diagnosed as a chronic 
condition at that time.  

After service, the evidence does indicate continuity of 
symptomatology for anxiety.  As noted above, the veteran's 
private physician, Dr. J.F.C. stated in an October 1997 
letter that he had treated the veteran 13 years prior (1984) 
for panic attacks, anxiety and depression.  He stated that 
the veteran has not changed since that time.  Similarly, a 
certified hypnotherapist, D.G.W., M.A., submitted a letter in 
October 1997 stating that he had treated the veteran 10 years 
prior for major depression, panic attacks and a fear of 
flying.  

Thus, the veteran was noted in service, and continuously 
after service, to have symptoms of anxiety and panic, and he 
has a post-service diagnosis of an anxiety disorder.  Turning 
to the matter of medical nexus, the record contains two 
opinions linking PTSD to the veteran's military service.  QTC 
psychiatric opinions dated in April 1999 and May 1999 both 
relate diagnoses of PTSD to the veteran's military service.  
The Board notes that the Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) identifies PTSD as an anxiety 
disorder.  Moreover, the May 1999 QTC examiner specifically 
identified the veteran's PTSD as such.  The Board notes that 
nothing in 38 C.F.R. §§ 3.303, 3.304 (f) precludes 
consideration of PTSD as a chronic anxiety disorder under the 
general service connection provisions.  

Most significant in the Board's view is the wording of the 
April 1999 and May 1999 nexus opinions.  The April 1999 
examiner stated that "[t]he onset of his psychiatric disorder 
is 1975."  Similarly, the May 1999 examiner stated that the 
veteran "had the onset of an anxiety disorder, specifically 
post traumatic stress disorder during his tour of duty in the 
military in the 1970's."  Thus, notwithstanding the stressor 
verification provisions set out in 38 C.F.R. § 3.304 (f), 
both examiners have stated that the symptomatology manifested 
in service marked the actual onset of the veteran's current 
anxiety disorder, diagnosed as PTSD.  

In sum, based on the application of 38 C.F.R. § 3.303, the 
evidence supports the existence of a current chronic anxiety 
disorder that had its onset in service, and that it is 
etiologically related to psychiatric symptomatology noted in 
service.  Thus, all elements necessary under 38 C.F.R. 
§ 3.303 and Hickson have been satisfied.

Alternatively, the Board finds that under 38 C.F.R. § 3.304 
(f), although the particular details of the veteran's claimed 
stressors of having experienced a series of helicopter and 
airplane related mishaps are not recorded in the service 
records, the Court has held that verification of a stressor 
does not require that every detail of the stressor be 
conclusively proven, but requires only that there be credible 
evidence which supports and does not contradict the veteran's 
testimony.  Doran, 6 Vet. App. at 289.  In this case, the in-
service January 1977 clinical record showing that the veteran 
had experienced onset of a bona fide severe fear of flying 1 
1/2 year prior, i.e., during the veteran's period of active 
service, is competent evidence that supports and does not 
contradict the veteran's contentions.  The Board resolves any 
doubt on this question in the veteran's favor.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

In sum, the Board finds that under either the general service 
connection provisions or the specific PTSD provisions, the 
veteran meets the established requirements, and therefore 
entitlement to service connection for an acquired psychiatric 
disorder is established.

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


